DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
The examiner acknowledged the amendment filed 01/28/2022 is entered.
Claims 34-35 and 37-51 are pending in the application. Claims 1-33 and 36 are cancelled. Claim 34 is currently amended. Claims 35 and 37-38 are previously presented. Claims 39-51 are newly presented. Claims 34-35 and 37-51 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103

Claims 34-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Michailovic as set forth in the final rejection mailed on  11/29/2021. 
With regard to newly presented claims 39-51, they are essentially the claims 2-5, 7, 17, 21-22 and 29-31 filed 11/15/2021 and are obvious over Prakash in view of Michailovic or further in view of Lv as set forth in the final rejection mailed on  11/29/2021.

Response to Argument
Applicant's arguments filed01/28/2022 have been fully considered and the examiner’s response is shown below:
AFCP request is granted. The amendment is entered.
The 35 USC 103 rejection over Li is withdrawn in view of the amendment made by the applicant.
Regarding the 35 USC 103 rejection over Prakash in view of Michailovic, applicant’s arguments on pages 12-21 are essentially repeating the arguments made on 11/15/2021. Applicant is invited to refer to para. 34-44 of the office action mailed 11/29/2021 for examiner’s response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791